Exhibit 10.56

EXECUTION COPY

AMENDMENT NO. 1 TO 364-DAY CREDIT AGREEMENT

            AMENDMENT NO. 1, dated as of July 19, 2002, to the Credit Agreement
referred to below, between XL CAPITAL LTD, a company incorporated under the laws
of the Cayman Islands, British West Indies, X.L. AMERICA, INC., a Delaware
corporation, XL INSURANCE (BERMUDA) LTD., a Bermuda limited liability company,
XL EUROPE LTD, a company incorporated under the laws of Ireland, and XL RE LTD,
a Bermuda limited liability company, each of the Lenders party to such Credit
Agreement and JPMORGAN CHASE BANK, as administrative agent for the Lenders (in
such capacity, together with its successors in such capacity, the
“Administrative Agent”).

            The Obligors, the Lenders and the Administrative Agent are parties
to a 364-Day Credit Agreement dated as of June 27, 2002 (the “Credit
Agreement”), providing, subject to the terms and conditions thereof, for
extensions of credit to be made by or on behalf of said Lenders to the Account
Parties in an aggregate principal or face amount not exceeding $2,000,000,000.
The Obligors, the Lenders and the Administrative Agent wish to amend the Credit
Agreement in certain respects and, accordingly, the parties hereto hereby agree
as follows:

            Section 1. Definitions. Except as otherwise defined in this
Amendment No. 1, terms defined in the Credit Agreement are used herein as
defined therein.

            Section 2. Amendments. Effective as provided in Section 4 of this
Amendment No. 1, the Credit Agreement is hereby amended as follows:

            2.01. References in the Credit Agreement (including references to
the Credit Agreement as amended hereby) to “this Agreement” (and indirect
references such as “hereunder”, “hereby”, “herein” and “hereof”) shall be deemed
to be references to the Credit Agreement as amended hereby.

            2.02. Section 2.04 of the Credit Agreement is hereby amended to read
in its entirety as follows:

            “SECTION 2.04. Non Syndicated Letters of Credit.

            (a) General. Subject to the terms and conditions set forth herein,
at the request of any Account Party the Lenders agree at any time and from time
to time during the Availability Period to issue Non-Syndicated Letters of Credit
for the account of such Account Party in an aggregate amount that will not
result in the Credit Exposure exceeding the Commitments (it being understood
that Non-Syndicated Letters of Credit may be issued, or be outstanding, for the
account of more than one of the Account Parties at any time). Each
Non-Syndicated Letter of Credit shall be in such form as is consistent with the
requirements of the applicable regulatory authorities in the jurisdiction of
issue as reasonably determined by the Administrative Agent or

Amendment No. 1 to 364-Day Credit Agreement


--------------------------------------------------------------------------------

-2-

as otherwise agreed to by the Administrative Agent and XL Capital. Each
Non-Syndicated Letter of Credit shall be issued by the respective Issuing Lender
thereof, through the Administrative Agent as provided in Section 2.04(c), in the
amount of such Issuing Lender’s Applicable Percentage of the aggregate amount of
Non-Syndicated Letters of Credit being requested by such Account Party at such
time, and (notwithstanding anything herein or in any other Letter of Credit
Document to the contrary) such Non-Syndicated Letter of Credit shall be the sole
responsibility of such Issuing Lender (and of no other Person, including any
other Lender or the Administrative Agent). Notwithstanding anything to the
contrary in this Agreement, no Non-Syndicated Letter of Credit may be requested
hereunder for any jurisdiction unless XL Capital provides evidence reasonably
satisfactory to the Administrative Agent that Syndicated Letters of Credited do
not comply with the insurance laws of such jurisdiction.

            (b) Notice of Issuance, Amendment, Renewal or Extension. To request
the issuance of Non-Syndicated Letters of Credit (or the amendment, renewal or
extension of outstanding Non-Syndicated Letters of Credit), an Account Party
shall hand deliver or telecopy (or transmit by electronic communication, if
arrangements for doing so have been approved by the Administrative Agent) to the
Administrative Agent (reasonably in advance of the requested date of issuance,
amendment, renewal or extension) a notice requesting the issuance of
Non-Syndicated Letters of Credit, or identifying the Non-Syndicated Letters of
Credit to be amended, renewed or extended, and specifying the date of issuance,
amendment, renewal or extension, as the case may be (which shall be a Business
Day), the date on which such Non-Syndicated Letters of Credit are to expire
(which shall comply with paragraph (e) of this Section), the aggregate amount of
all Non-Syndicated Letters of Credit to be issued in connection with such
request, the name and address of the beneficiary thereof and the terms and
conditions of (and such other information as shall be necessary to prepare,
amend, renew or extend, as the case may be) such Non-Syndicated Letters of
Credit. If Non-Syndicated Letters of Credit issued in connection with the same
request shall provide for the automatic extension of the expiry date thereof
unless the Issuing Lender thereof or the Administrative Agent gives notice that
such expiry date shall not be extended, then the Administrative Agent (acting on
behalf of the relevant Issuing Lenders) will give such notice for all such
Non-Syndicated Letters of Credit if requested to do so by the Required Lenders
in a notice given to the Administrative Agent not more than 60 days, but no less
than 45 days, prior to the current expiry date of such Non-Syndicated Letter of
Credit. If requested by the Administrative Agent, such Account Party also shall
submit a letter of credit application on JPMCB’s standard form in connection
with any request for a Non-Syndicated Letter of Credit. In the event of any
inconsistency between the terms and conditions of this Agreement and the terms
and conditions of any form of letter of credit application or other agreement
submitted by any Account Party to, or entered into by any Account Party with,
the Administrative Agent (acting on behalf of the relevant issuing Lenders)
relating to any Non-Syndicated Letter of Credit, the terms and conditions of
this Agreement shall control.

Amendment No. 1 to 364-Day Credit Agreement


--------------------------------------------------------------------------------

-3-

            (c) Issuance and Administration. Each Non-Syndicated Letter of
Credit shall be executed and delivered by the Administrative Agent (which term,
for purposes of this Section 2.04 and any other provisions of this Agreement,
including Article IX and Section 10.03, relating to Non-Syndicated Letters of
Credit, shall be deemed to refer to, unless the context otherwise requires,
JPMCB acting in its capacity as the Administrative Agent or in its individual
capacity, in either case as attorney-in-fact for the respective Issuing Lender),
acting through any duly authorized officer of JPMCB, in the name and on behalf
of, and as attorney-in-fact for, the Issuing Lender party to such Non-Syndicated
Letter of Credit. With respect to each Non-Syndicated Letter of Credit, the
Administrative Agent shall act in the name and on behalf of, and as
attorney-in-fact for, the Lender issuing such Non-Syndicated Letter of Credit
and in that capacity shall, and each Lender hereby irrevocably appoints and
designates the Administrative Agent, acting through any duly authorized officer
of JPMCB, to so act in the name and on behalf of, and as attorney-in-fact for,
each Lender with respect to each Non-Syndicated Letter of Credit to be issued by
such Lender hereunder and, without limiting any other provision of this
Agreement, to, (i) execute and deliver in the name and on behalf of such Lender
each Non-Syndicated Letter of Credit to be issued by such Lender hereunder, (ii)
receive drafts, other demands for payment and/or other documents presented by
the beneficiary thereunder, (iii) determine whether such drafts, demands and/or
documents are in compliance with the terms and conditions thereof, (iv) notify
the beneficiary of any such Non-Syndicated Letter of Credit of the expiration or
non-renewal thereof in accordance with the terms thereof, (v) advise such
beneficiary of any change in the office for presentation of drafts under any
such Non-Syndicated Letter of Credit, (vi) enter into with the Account Parties
any such letter of credit application or similar agreement with respect to any
such Non-Syndicated Letter of Credit as the Administrative Agent shall require,
(vii) remit to the beneficiary of any such Non-Syndicated Letter of Credit any
payment made by such Lender and received by the Administrative Agent in
connection with a drawing thereunder, (viii) perform any and all other acts
which in the sole opinion of the Administrative Agent may be necessary or
incidental to the performance of the powers herein granted with respect to such
Non-Syndicated Letter of Credit, (ix) notify such Lender and the Account Parties
that a valid drawing has been made and the date that the related LC Disbursement
is to be made; provided that the Administrative Agent shall have no obligation
or liability for any LC Disbursement under such Non-Syndicated Letter of Credit
and (x) delegate to any agent of JPMCB and such agent’s Related Parties, or any
of them, the performance of any of such powers. Each Lender hereby ratifies and
confirms (and undertakes to ratify and confirm from time to time upon the
request of the Administrative Agent) whatsoever the Administrative Agent (or any
Related Part thereof) shall do or purport to do by virtue of the power herein
granted. Promptly upon the request of the Administrative Agent, each Lender will
furnish to the Administrative Agent such powers of attorney or other evidence as
any beneficiary of any Non-Syndicated Letter of Credit may reasonably request in
order to demonstrate that the Administrative Agent has the power to act as
attorney-in-fact for such Lender with respect to such Non-Syndicated Letter of
Credit (together with such evidence of the due authorization,

Amendment No. 1 to 364-Day Credit Agreement


--------------------------------------------------------------------------------

-4-

execution, delivery and validity of such power of attorney as the Administrative
Agent may reasonably request). Without limiting any provision of Article IX, the
Administrative Agent may perform any and all of its duties and exercise any and
all of its rights and powers under this Section 2.04 through its Related
Parties.

            (d) Limitations on Amounts. Non-Syndicated Letters of Credit shall
be issued, amended, renewed or extended only if (and upon such issuance,
amendment, renewal or extension of each Non-Syndicated Letter of Credit the
Account Parties shall be deemed to represent and warrant that), after giving
effect to such issuance, amendment, renewal or extension, (i) the aggregate
Credit Exposure of the Lenders shall not exceed the excess, if any, of (A) the
aggregate amount of the Commitments over (B) the aggregate stated amount of all
letters of credit identified in Schedule VI (other than Backstopped Letters of
Credit and Replaced Letters of Credit) at the time outstanding and (ii) the sum
of (A) the Credit Exposure (excluding any Alternative Currency LC Exposure) of
each Lender plus (B) the aggregate stated amount of all letters of credit
identified in Schedule VI issued by such Lender (other than Backstopped Letters
of Credit and Replaced Letters of Credit) at the time outstanding shall not
exceed the Commitment of such Lender.

            (e) Expiry Date. Each Non-Syndicated Letter of Credit shall expire
at or prior to the close of business on the date one year after the date of the
issuance of such Non-Syndicated Letter of Credit (or, in the case of any renewal
or extension thereof, one year after such renewal or extension).

            (f) Participations. By the issuance of a Non-Syndicated Letter of
Credit (or an amendment to a Non-Syndicated Letter of Credit increasing the
amount thereof) by the respective Issuing Lender, and without any further action
on the part of such Issuing Lender or the Lenders, such Issuing Lender hereby
grants to each Lender (other than the Issuing Lender itself), and each such
Lender hereby acquires from such Issuing Lender, a participation in such
Non-Syndicated Letter of Credit equal to such Lender’s Applicable Percentage of
the aggregate amount available to be drawn under such Non-Syndicated Letter of
Credit. Each Lender acknowledges and agrees that its obligation to acquire
participations pursuant to this paragraph in respect of Non-Syndicated Letter of
Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Non-Syndicated Letter of Credit or the occurrence and continuance of a Default
or reduction or termination of the Commitments. In consideration and in
furtherance of the foregoing, each Lender hereby absolutely and unconditionally
agrees to pay to the Administrative Agent, for account of the respective Issuing
Lender, such Lender’s Applicable Percentage of each LC Disbursement made by an
Issuing Lender in respect of any Non-Syndicated Letter of Credit promptly upon
the request of the Administrative Agent at any time from the time such LC
Disbursement is made until such LD Disbursement is reimbursed by the Account
Parties or at

Amendment No. 1 to 364-Day Credit Agreement


--------------------------------------------------------------------------------

-5-

any time after any reimbursement payment is required to be refunded to the
Account Parties for any reason. Such payment shall be made without any offset,
abatement, withholding or reduction whatsoever. Promptly following receipt by
the Administrative Agent of any payment from the Account Parties pursuant to the
next following paragraph, the Administrative Agent shall distribute such payment
to the respective Issuing Lender or, to the extent that the Lenders have made
payments pursuant to this paragraph to reimburse such Issuing Lender, then to
such Lenders and such Issuing Lender as their interests may appear. Any payment
made by a Lender pursuant to this paragraph to reimburse an Issuing Lender for
any LC Disbursement shall not relieve the Account Parties of their obligation to
reimburse such LC Disbursement.

            (g) Reimbursement. If any Issuing Lender shall make any LC
Disbursement in respect of any Non-Syndicated Letter of Credit, regardless of
the identity of the Account Party of such Non-Syndicated Letter of Credit, the
Account Parties jointly and severally agree that they shall reimburse such
Issuing Lender in respect of such LC Disbursement by paying to the
Administrative Agent an amount equal to such LC Disbursement not later than
noon, New York City time, on (i) the Business Day that the Account Parties
receive notice of such LC Disbursement, if such notice is received prior to
10:00 a.m., New York City time, or (ii) the Business Day immediately following
the day that the Account Parties receive such notice, if such notice is not
received prior to such time.

            If the Account Parties fail to make such payment when due, the
Administrative Agent shall notify each Lender of the applicable LC Disbursement,
the payment then due from the Account Parties in respect thereof and such
Lender’s Applicable Percentage thereof.

            (h) Obligations Absolute. The Account Parties’ joint and several
obligations to reimburse LC Disbursements in respect of any Non-Syndicated
Letter of Credit as provided in paragraph (g) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Non-Syndicated
Letter of Credit, or any term or provision therein, (ii) any draft or other
document presented under a Non-Syndicated Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the Issuing Lender under a
Non-Syndicated Letter of Credit against presentation of a draft or other
document that does not comply strictly with the terms of such Non-Syndicated
Letter of Credit (provided that the Account Parties shall not be obligation to
reimburse such LC Disbursements unless payment is made against presentation of a
draft or other document that at least substantially complies with the terms of
such Non-Syndicated Letter of Credit), (iv) at any time or from time to time,
without notice to any Account Party, the time for any performance of or
compliance with any of such reimbursement obligations of any other Account Party
being waived, extended or renewed, (v) any of such reimbursement obligations of
any other Account

Amendment No. 1 to 364-Day Credit Agreement


--------------------------------------------------------------------------------

-6-

Party being amended or otherwise modified in any respect, or any guarantee of
any of such reimbursement obligations being released, substituted or exchanged
in whole or in part or otherwise dealt with, (vi) the occurrence of any Default,
(vii) the existence of any proceedings of the type described in clause (g) or
(h) or Article VIII with respect to any other Account Party or any guarantor of
any of such reimbursement obligations, (viii) any lack of validity or
enforceability of any of such reimbursement obligations against any other
Account Party or any guarantor of any of such reimbursement obligations, or (ix)
any other event or circumstance whatsoever, whether or not similar to any of the
foregoing, that might, but for the provisions of this Section, constitute a
legal or equitable discharge of the obligations of any account Party hereunder.

            Neither the Administrative Agent, the Lenders nor any Issuing
Lender, nor any of their respective Related Parties, shall have any liability or
responsibility by reason of or in connection with the payment or failure to make
any payment under a Non-Syndicated Letter of Credit (irrespective of any of the
circumstances referred to in the preceding sentence) as a result of determining
whether drafts or other documents presented under a Non-Syndicated Letter of
Credit comply with the terms thereof, or any error, omission, interruption, loss
or delay in transmission or delivery of any draft, notice or other communication
under or relating to any Non-Syndicated Letter of Credit (including any document
required to make a drawing thereunder), any error in interpretation of technical
terms or any consequence arising from causes beyond the control of an Issuing
Lender; provided that the foregoing shall not be construed to excuse the
Administrative Agent or a Lender from liability to the Account Parties to the
extent of any direct damages (as opposed to consequential damages, claims in
respect of which are hereby waived by the Account Parties to the extent
permitted by applicable law) suffered by the Account Parties that are caused by
the gross negligence or willful misconduct of the Administrative Agent or a
Lender when determining whether drafts and other documents presented under
Non-Syndicated Letter of Credit comply with the terms thereof. The parties
hereby expressly agree that:

            (i) the Administrative Agent may accept documents that appear on
their face to be in substantial compliance with the terms of a Non-Syndicated
Letter of Credit without responsibility for further investigation, regardless of
any notice or information to the contrary, and may make payment upon
presentation of documents that appear on their face to be in substantial
compliance with the terms of such Non-Syndicated Letter of Credit;

            (ii) the Administrative Agent shall have the right, in its sole
discretion, to decline to accept such documents and to make such payment if such
documents are not in strict compliance with the terms of such Non-Syndicated
Letter of Credit; and

Amendment No. 1 to 364-Day Credit Agreement


--------------------------------------------------------------------------------

-7-

            (iii) this sentence shall establish the standard of care to be
exercised by the Administrative Agent when determining whether drafts and other
documents presented under a Non-Syndicated Letter of Credit comply with the
terms thereof (and the parties hereto hereby waive, to the extent permitted by
applicable law, any standard of care inconsistent with the foregoing).

            (i) Disbursement Procedures. The Administrative Agent shall, within
a reasonable time following its receipt thereof, examine all documents
purporting to represent a demand for payment under an Non-Syndicated Letter of
Credit. The Administrative Agent shall promptly after such examination (i)
notify each of the Lenders and the Account Parties by telephone (confirmed by
telecopy) of such demand for payment and (ii) deliver to each Lender (including
the Issuing Lender) a copy of each document purporting to represent a demand for
payment under such Non-Syndicated Letter of Credit. With respect to any drawing
properly made under a Non-Syndicated Letter of Credit, the Issuing Lender
thereof will make an LC Disbursement in respect of such Non-Syndicated Letter of
Credit in accordance with its liability under such Non-Syndicated Letter of
Credit and this Agreement, such LC Disbursement to be made to the account of the
Administrative Agent most recently designated by it for such purpose by notice
to the Lenders. The Administrative Agent will make any such LC Disbursement
available to the beneficiary of such Non-Syndicated Letter of Credit by promptly
crediting the amounts so received, in like funds, to the account identified by
such beneficiary in connection with such demand for payment. Promptly following
any LC Disbursement by any Issuing Lender in respect of any Non-Syndicated
Letter of Credit, the Administrative Agent will notify the Account Parties of
such LC Disbursement; provided that any failure to give or delay in giving such
notice shall not relieve the Account Parties of their obligation to reimburse
such Issuing Lender with respect to any such LC Disbursement.

            (j) Interim Interest. If any LC Disbursement with respect to a
Non-Syndicated Letter of Credit is made, then, unless the Account Parties shall
reimburse such LC Disbursement in full on the date such LC Disbursement is made,
the unpaid amount thereof shall bear interest, for each day from and including
the date such LC Disbursement is made to but excluding the date that the Account
Parties reimburse such LC Disbursement, at the rate per annum equal to (i) 1%
plus the Alternate Base Rate to but excluding the date three Business Days after
such LC Disbursement is made and (ii) from and including the date three Business
Days after such LC Disbursement is made, 3% plus the Alternate Base Rate.

            (k) Right of Contribution. The Account Parties hereby agree, as
between themselves, that if any Account Party shall pay any reimbursement
obligation in respect of any LC Disbursement with respect to a Non-Syndicated
Letter of Credit issued to support the obligations of another Account Party (the
Specified Account Party), the Specified Account Party shall, on demand (but
subject to the next sentence), pay to such first Account Party an

Amendment No. 1 to 364-Day Credit Agreement


--------------------------------------------------------------------------------

-8-

amount equal to the amount of such reimbursement. The payment obligation of a
Specified Account Party to another Account Party under this paragraph (k) shall
be subordinate and subject in right of payment to the prior payment in full of
the obligations of the Specified Account Party under this Agreement and each
other Credit Document, and such other Account Party shall not exercise any right
or remedy with respect to such reimbursement until payment and satisfaction in
full of all of such obligations of the Specified Account Party.”

            Section 3. Representations and Warranties. Each Account Party hereby
represents and warrants to the Administrative Agent and the Lenders that (i) the
representations and warranties of such Account Party set forth in Article IV of
the Credit Agreement are, on the date hereof, true and complete as if made on
the date hereof (and after giving effect to this Amendment No. 1) and as if each
reference in said Article IV to “this Agreement” includes reference to this
Amendment No. 1 and (ii) both immediately prior to and as of the date hereof, no
Default has occurred and is continuing.

            Section 4. Conditions Precedent. The amendments to the Credit
Agreement set forth in Section 2 of this Amendment No. 1 shall become effective,
as of the date hereof, upon receipt by the Administrative Agent of one or more
counterparts of this Amendment No. 1 duly executed and delivered by each of the
Obligors and the Required Lenders.

            Section 5. Miscellaneous. Except as herein provided, the Credit
Agreement shall remain unchanged and in full force and effect. Nothing in this
Amendment No. 1 shall constitute a waiver of any rights and/or remedies that the
Lenders and/or the Administrative Agent may have under the Credit Agreement and
nothing contained herein shall obligate the Lenders to grant any future waiver
of any provision of the Credit Agreement. XL Capital shall pay all reasonable
expenses incurred by the Administrative Agent, including the reasonable fees,
charges and disbursements of Milbank, Tweed, Hadley & McCloy LLP, special New
York counsel to JPMorgan Chase Bank, in connection with the preparation,
negotiation, execution and delivery of this Amendment No. 1. This Amendment No.
1 may be executed in any number of counterparts, all of which taken together
shall constitute one and the same amendatory instrument and any of the parties
hereto may execute this Amendment No. 1 by signing any such counterpart. This
Amendment No. 1 shall be governed by, and construed in accordance with, the law
of the State of New York.

Amendment No. 1 to 364-Day Credit Agreement


--------------------------------------------------------------------------------

-9-

            IN WITNESS WHEREOF, the parties hereto have caused this Amendment
No. 1 to be duly executed and delivered as of the day and year first above
written.

X.L. AMERICA, INC.,

as an Account Party and a Guarantor

By: /s/ Charles F. Barr                           

   Name: Charles F. Barr

   Title: Secretary, General Counsel

XL INSURANCE (BERMUDA) LTD,

as an Account Party and a Guarantor

By: _________________________

   Name:

   Title:

XL EUROPE LTD,

as an Account Party and a Guarantor

By: _________________________

   Name:

   Title:

XL RE LTD,

as an Account Party and a Guarantor

By: _________________________

   Name:

   Title:

Amendment No. 1 to 364-Day Credit Agreement


--------------------------------------------------------------------------------

-10-

            IN WITNESS WHEREOF, the parties hereto have caused this Amendment
No. 1 to be duly executed and delivered as of the day and year first above
written.

X.L. AMERICA, INC.,

as an Account Party and a Guarantor

By: /s/ Charles F. Barr   

   Name: Charles F. Barr

   Title: Secretary, General Counsel

XL INSURANCE (BERMUDA) LTD.

as an Account Party and a Guarantor

By: /s/ James P. McNichols   

   Name: James P. McNichols

   Title: EVP

XL EUROPE LTD,

as an Account Party and a Guarantor

By: /s/ Brian M. O’Hara   

   Name: Brian M. O’Hara

   Title: Chairman

XL RE LTD,

as an Account Party and a Guarantor

By: /s/ H. Keeling   

   Name: H. Keeling

   Title: C.E.O.

Amendment No. 1 to 364-Day Credit Agreement


--------------------------------------------------------------------------------

-11-

            IN WITNESS WHEREOF, XL Capital has caused this Amendment No. 1 to be
duly executed as a Deed by an authorized officer as of the day and year first
above written.

EXECUTED AS A DEED by X.L. CAPITAL LTD, INC,

As an Account Party and a Guarantor

By: /s/ Candida Medeiras   

   witness

By: /s/ Jerry de St. Paer   

   Name: Jerry de St. Paer

   Title: Executive Vice President
              and Chief Financial Officer

Amendment No. 1 to 364-Day Credit Agreement


--------------------------------------------------------------------------------

-12-

Lenders

JPMORGAN CHASE BANK,

individually and as Administrative Agent

By: /s/ Helen L. Newcomb   

   Name: Helen L. Newcomb

   Title: Vice President

CITIBANK, N.A.

By: /s/ Michael A. Taylor   

   Name: Michael A. Taylor

   Title: VP, Citibank, N.A.

DEUTSCHE BANK AG NEW YORK BRANCH

By: /s/ Ruth Leung   

   Name: Ruth Leung

   Title: Director

By: /s/ John S. McGill   

   Name: John S. McGill

   Title: Director

Amendment No. 1 to 364-Day Credit Agreement


--------------------------------------------------------------------------------

-13-

MELLON BANK, N.A.

By: /s/ Carrie Burnham   

   Name: Carrie Burnham

   Title: Assistant Vice President

BANK OF AMERICA, N.A.

By: _________________________

   Name:

   Title:

BANK ONE, NA

By: /s/ Gretchen Roetzer   

   Name: Gretchen Roetzer

   Title: Director

By: _________________________

   Name:

   Title:

BARCLAYS BANK PLC

By: /s/ Paul Johnston   

   Name: Paul Johnston

   Title: Relationship Director

Amendment No. 1 to 364-Day Credit Agreement


--------------------------------------------------------------------------------

-14-

CREDIT LYONNAIS NEW YORK BRANCH

By: /s/ Sebastian Rocco   

   Name: Sebastian Rocco

   Title: Senior Vice President

DRESDNER BANK AG, NEW YORK AND

GRAND CAYMAN BRANCHES

By: /s/ J. Curtin Beaudouin   

   Name: J. Curtin Beaudouin

   Title: Director

By: /s/ Deborah Carlson   

   Name: Deborah Carlson

   Title: Director

FLEET NATIONAL BANK

By: /s/ George J. Urban   

   Name: George J. Urban

   Title: Portfolio Manager

HSBC BANK USA

By: __________________

   Name:

   Title:

Amendment No. 1 to 364-Day Credit Agreement


--------------------------------------------------------------------------------

-15-

HSBC BANK USA

By: _________________________

   Name:

   Title:

LLOYDS TSB BANK PLC

By: /s/ Michael J. Gilligan   

   Name: Michael J. Gilligan

   Title: Director, Financial Institutions, USA

By: /s/ Matthew S.R. Tuck   

   Name: Matthew S.R. Tuck

   Title: Vice President, Financial Institutions, USA

      T020

WACHOVIA BANK, N.A.

By: /s/ Daniel J. Norton   

   Name: Daniel J. Norton

   Title: Director

ABN AMRO BANK N.V.

By: __________________

   Name:

   Title:

Amendment No. 1 to 364-Day Credit Agreement


--------------------------------------------------------------------------------

-16-

NATIONAL WESTMINSTER BANK PLC

By: /s/ John Mallett   

   Name: John Mallett

   Title: Senior Corporate Manager

THE BANK OF NOVA SCOTIA

By: /s/ J.W. Campbell   

   Name: J.W. Campbell

   Title: Industry Head

THE BANK OF NEW YORK

By: /s/ Gary Overton   

   Name: Gary Overton

   Title: Vice President

COMERICA BANK

By: /s/ Martin G. Ellis   

   Name: Martin G. Ellis

   Title: Vice President

Amendment No. 1 to 364-Day Credit Agreement


--------------------------------------------------------------------------------

-17-

ING BANK N.V., LONDON BRANCH

By: /s/ M. Sharman   

   Name: M. Sharman

   Title: Managing Director

By: /s/ P. Galpin   

   Name: P. Galpin

   Title: Director

MERRILL LYNCH BANK USA

By: ________________________________

   Name:

   Title:

NATIONAL AUSTRALIA BANK LIMITED

By: /s/ Dennis Cogan   

   Name: Dennis Cogan

   Title: Director

STATE STREET BANK AND TRUST COMPANY

By: /s/ Lisa Anne Boutuene   

   Name: Lisa Anne Boutuene

   Title: Vice President

Amendment No. 1 to 364-Day Credit Agreement